Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Twitto et al (“Twitto” US 2019/0384530 A1), published on December 19, 2019 in view of Nori et al (“Nori” US 6,061,690), published on May 09, 2000.
	As to claim 1, Twitto teaches “receiving a request at an Application Programming Interface (API) from an application, the request 5relating to a key-value pair for a Key-Value Solid State Drive (KV-SSD), the key-value pair including a key and a value, the application being executed by a processor” in par. 0008 (an input value is received by a SSD controller, then the key-value pair is retrieved based on hashing result of that input value).
Twitto teaches “executing an operation on the KV-SSD using the indexed key and the value” in par. 0008 (“…wherein nodes of the tree may be indicative of indexes with the keys that differentiate between one key to another”).
	It appears Twitto does not explicitly teach “concatenating the key with an index to produce an indexed key”.
	However, Nori teaches “concatenating the key with an index to produce an indexed key” in col. 9: 30-34 and figure 2 (a key value comprising a concatenated primary key and index value).
	Twitto and Nori are analogous art because they are in the same field of endeavor, storage management. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to concatenate the key with an index to produce an indexed key to indicate the table membership of multiple rows (see Nori col. 9 and fig. 2).
As to claim 2, Twitto teaches “further comprising generating metadata for the key” in pars [0056-0057] (“…metadata of the second data structure”).
As to claim 3, Twitto teaches “further comprising using a hash table in a memory storing the metadata associated with the key” in par. 0011 (hash result is used to identify location of key-value pair).
As to claim 4, Twitto teaches “the request includes a read request; and executing the operation on the KV-SSD using the indexed key and the value includes reading at least two values associated with at least two indexed keys on the KV-SSD and to combine the at least two values to produce the value” in par. 0081(“value=GET(key, key-size, data-size)--Read object”).

As to claim 5, Twitto teaches “wherein: the request includes a delete request; and executing the operation on the KV-SSD using the indexed key and the value includes deleting at least two indexed keys on the KV-SSD.” in par. 0082 (“DELETE(key, key-size)--Remove object”, noting that the deletion operation can include at two delete command to delete at least two indexed keys).
As to claim 6, Twitto teaches “receiving a write request from an application to store a value associated with a key on a Key-Value Solid State Drive (KV-SSD) as a key-value pair, the application being executed by a processor; 5determining a base index for the key” in par. 0080 (PUT(key, value, key-size, data-size)—Write object).
Twitto teaches “performing a store operation on the KV-SSD associating the indexed key with the value” in par. 0008 (an input value is received by a SSD controller, then the key-value pair is retrieved based on hashing result of that input value; “…wherein nodes of the tree may be indicative of indexes with the keys that differentiate between one key to another”).
It appears Twitto does not explicitly teach “concatenating the base index with the key to produce an indexed key”.
However, Nori teaches “concatenating the base index with the key to produce an indexed key” in col. 9: 30-34 and figure 2 (a key value comprising a concatenated primary key and index value).

	Twitto and Nori are analogous art because they are in the same field of endeavor, storage management. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention concatenate the key with an index to produce an indexed key to indicate the table membership of multiple rows (see Nori col. 9 and fig. 2).
As to claim 8, Twitto teaches “establishing a first metadata for the key; and 15combining the value with the first metadata to produce a first modified value; and performing a store operation on the KV-SSD associating the indexed key with the value includes performing the store operation on the KV-SSD associating the indexed key with the first modified value” in par. 0009.
As to claim 9, Twitto teaches “wherein the first metadata includes the base index for the key” in par. 0296 and par. 0300.
As to claim 10, Twitto teaches “further comprising storing the first metadata in a hash table in a memory, the first metadata associated with the key” in par. 0008.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Twitto et al (“Twitto” US 2019/0384530 A1), published on December 19, 2019 in view of Nori et al (“Nori” US 6,061,690), published on May 09, 2000, and in further view of Hu et al (“Hu” US 2020/0210114 A1), published on July 02, 2020.
As to claim 7, it appears Twitto and Nori do not explicitly teach “further comprising returning a write result of 10the store operation to the application”.
However, Hu teaches “further comprising returning a write result of 10the store operation to the application” in par. 0068 (“…it may write the K-array to the storage space as well, to make it accessible to all the reduce modules, and then notify an application master (e.g. a MapReduce job tracker, or Spark driver) of its completion by providing the location information of its K-array and V-array…”).
Twitto, Nori and Hu are analogous art because they are in the same field of endeavor, storage management. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to enhance the write operation, disclosed by Twitto, to include “further comprising returning a write result of 10the store operation to the application” in order to provide location information once the writing process finished (see Hu par. 0068).


	Allowable Subject Matter
Claims 11, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-20 are allowed.
Response to Arguments
	Regarding Applicant’s argument with respect to claim 1. Applicant’s argument is respectfully considered, but is moot due to the new ground of rejection.
	Regarding Applicant’s argument with respect to claim 2. Applicant’s argument is respectfully considered, but not persuasive. It is noted that Twitto’s paragraphs [0056-0057] disclosed second data structure with second metadata.
	Regarding Applicant’s argument with respect to claims 4 and 5. Applicant’s arguments are respectfully considered, but not persuasive. The operation and the request described in claims 4 and 5 are two independent entities and thus the read request (in claim 4) and the write request (in claim 5) are not described as a single request to perform an operation in claims 4 and 5 as argued by the Applicant.
	Regarding Applicant’s argument with respect to claim 6. Applicant’s arguments are respectfully considered, but are moot due to the new ground of rejection.
	Regarding Applicant’s argument with respect to claim 8. Applicant’s argument is respectfully considered, but is not persuasive. Applicant argues “On its face, this language does not appear to suggest, let alone teach, establishing metadata for the key, combining the value with the metadata, and storing the combined value and metadata”. On par. 0009, Twitto described the association between key-value pair with metadata stored in a main data structure. Key-value pair and metadata associated with it is being stored in a database as to suggest an establishment metadata for the key-value pair and storing them in a database.
Regarding Applicant’s argument with respect to claim 9. Applicant’s argument is respectfully considered, but is not persuasive. Twitto’s par. 0300 further describes a second metadata of a second data structure to be based on to determine key-value pair for retrieval.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is (571)272-8485.  The examiner can normally be reached on Mon - Fri (8:00 am - 5:00 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kerzhner Aleksandr can be reached on 571-272-36760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOC TRAN/
Primary Examiner, Art Unit 2165